Citation Nr: 0402413	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for lumbalgia of the lower 
thoracic and upper lumbar regions, currently evaluated as 60 
percent disabling.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from July 1986 to January 
1991.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
DC, which denied the veteran's claim of entitlement to an 
evaluation in excess of 60 percent for his service-connected 
back disability.  The veteran filed a timely notice of 
disagreement, and the RO provided a statement of the case 
(SOC).  In February 2003 the veteran perfected his appeal, 
and the issue was subsequently certified to the Board.  

For the reasons discussed below, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran at such time as further action is 
required on his part. 


REMAND

In a statement attached to his February 2003 substantive 
appeal, the veteran requested a videoconference hearing 
before a Veterans Law Judge.  Therefore, the Board finds that 
this matter should be REMANDED to schedule the veteran for a 
videoconference hearing.  

Accordingly, the matter on appeal is remanded for the 
following action:

The RO should take steps to schedule the 
appellant for a hearing at the RO, by means of 
video teleconferencing, before a Veterans Law 
Judge sitting at the Board in Washington, DC.  
Appropriate notification should be given to the 
appellant and his representative, and such 
notification should be documented and associated 
with the claims folder.

The veteran has the right to submit additional evidence and 
argument on a matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


